Citation Nr: 0824082	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 
 
2.  Entitlement to service connection for vision disorders, 
to include myopia, astigmatism, presbyopia and senile 
cataracts. 
 
3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
September 17, 2002 to June 14, 2005. 
 
4.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from June 15, 2005. 
 
5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus. 
 
6.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity peripheral neuropathy. 
 
7.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity peripheral neuropathy. 
 
8.  Entitlement to an effective date earlier than June 15, 
2005 for the grant of a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Cleveland, Ohio that denied 
service connection for a left knee disability and vision 
disorders, to include myopia, astigmatism, presbyopia and 
senile cataracts, and also denied an effective date earlier 
than June 15, 2005 for the grant of a total rating based on 
unemployability due to service-connected disability.  

Those rating determinations granted service connection for 
PTSD, diabetes mellitus and peripheral neuropathy of the 
right and left lower extremities.  The veteran appeals for 
higher initial disability evaluations.  Therefore, analysis 
of these issues requires consideration of the ratings to be 
assigned effective from the date of award of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was afforded a personal hearing in September 2001 
before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  The case was 
remanded by decisions of the Board dated in February 2001, 
November 2003 and March 2004. 

Following review of the record, the issues of entitlement to 
an initial evaluation in excess of 30 percent for PTSD from 
September 17, 2002 to June 14, 2005, an evaluation in excess 
of 70 percent for PTSD from June 15, 2005, an initial 
evaluation in excess of 20 percent for diabetes mellitus, 
initial evaluations in excess of 10 percent for right and 
left lower extremity peripheral neuropathy, and entitlement 
to an effective date earlier than June 15, 2005 for the grant 
of a total rating based on unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Claimed left knee injury in service did not result in a 
chronic disorder; there is competent evidence of record that 
a current left knee disorder is not related to service.

2.  Myopia, astigmatism, and presbyopia are considered 
refractive errors of the eye.

3.  Senile cataracts were first clinically indicated many 
years after discharge from active duty.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2008).

2.  The criteria for service connection for vision loss, 
claimed as myopia, astigmatism, presbyopia and senile 
cataracts are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate a claim.  
This includes notice of what is required to establish service 
connection, and what disability rating and effective date for 
the award of benefits will be assigned if service connection 
is granted.  In this particular case, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed conditions.  

As to the claims currently being adjudicated, the VCAA duty 
to notify was satisfied by way of letters sent to the 
appellant in June 2004 and August 2005 that fully addressed 
the notice elements and was initially sent prior to the AOJ 
decisions in these matters.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant and VA's respective duties for 
obtaining evidence.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The veteran has submitted a number of 
statements in support of his claim.  He was afforded a VA 
examination for the left knee in December 2002, to include a 
medical opinion.  Voluminous VA outpatient records have been 
received for review, as well as extensive private clinical 
data.  The veteran was afforded the opportunity to give 
testimony on personal hearing in September 2001 and the case 
was remanded for further development with respect to the left 
knee on three occasions.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate any additional evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Consequently, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims currently being 
adjudicated.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Congenital or developmental defects, such as refractive error 
of the eye are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes. 
38 C.F.R. § 3.303(c) (2008).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature. VAOPGCPREC 82- 90.  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown. Id.  Service connection may be granted for 
congenital and/or developmental conditions if subject to 
superimposed disease or injury during military service. Id.



1.  Service connection for a left knee disorder

The service medical records are completely silent for any 
reference to knee injury, treatment or complaints.  On 
examination in September 1971 for discharge from active duty, 
the veteran denied a bone or joint problem, as well as a 
trick or locked knee.  The lower extremities were evaluated 
as normal.  

The veteran filed a claim for service connection for a left 
knee disorder in October 1971, indicating that he injured the 
knee in July 1971.  He did not report for a scheduled VA 
examination and the claim was administratively denied.  He 
was advised of this denial by letter dated in February 1972.

The veteran filed a claim for service connection for a left 
knee disorder in July 1975 stating that the knee gave way and 
that it swelled and was painful.  He wrote that an exploding 
round injured the knee in Vietnam in 1971.  The appellant did 
not report for a scheduled VA examination and the claim was 
administratively denied.  He was advised of this denial by 
letter dated in November 1975.  He reopened the claim for 
service connection for left knee disability in August 1998.

Private clinical records dated between 1983 and 1993 were 
received showing that in February 1985, the appellant sought 
treatment for problems with the left knee.  The examiner 
noted at that time that he had injured the left knee several 
months before in a mine accident.  The veteran received 
treatment for continuing left knee symptoms, including pain, 
swelling and a dislocating patella, over the years.  Some 
tenderness and swelling of the left knee were noted on 
physical examination in March 1993 for which an assessment of 
probable cartilaginous problem was recorded. 

A medical report dated in October 1998 was received from 
C.J.B., Jr., who stated that the veteran was initially seen 
in September 1998 complaining of left knee pain.  It was 
reported that he admitted to twisting his left knee four to 
five years before after stepping off a curb, and had had 
exacerbation of pain every once in a while.  It was noted 
that the veteran currently experienced locking and swelling 
and had been referred to an orthopedic surgeon.  The 
examining physician related that this was basically all he 
knew about the veteran and findings.

In a medical report dated in October 1998, the orthopedic 
surgeon, Dr. J.W.F, D.O., wrote that the veteran stated that 
his left knee had been bothering him on and off for 28 years, 
but that it had gotten significantly worse in the last two 
months.  It was reported that the veteran provided a history 
of twisting and hyperextending the knee after jumping out of 
a foxhole.  The veteran stated that he had been confined to 
sick bay for a week, and had to start basic training all over 
again.  Following examination, assessments of chondromalacia 
patella, and osteoarthritis, left knee, were provided.  

The appellant presented testimony on personal hearing in 
September 2001 to the effect that he injured his knee during 
basic training and that knee was later struck by shrapnel.  

The veteran was afforded a VA examination in December 2002.  
He related that during basic training in 1970, he was running 
in and out of trenches when he twisted his knee and his 
kneecap went to the side.  He stated that he went to sick 
call and was placed on bed rest and pain medication.  The 
veteran indicated that he went back for follow-up several 
more times but that the left knee continued to bother him.  
His current complaints included a constant dull ache with 
stiffness, popping, locking and cracking when he moved it, as 
well as fatigability and lack of endurance resulting in 
movement and activity restrictions.

Physical examination of the left knee disclosed a small 
effusion on top of the patella without ecchymosis with 
tenderness to touch.  There was a positive McMurray's sign, 
and medial laxity and limitation of motion were noted.  An X-
ray of the left knee was interpreted as showing a normal 
radiographic appearance.  An impression of degenerative joint 
disease of the left knee was rendered.  The examiner opined 
that based on the current findings, the veteran had some 
problems with his lateral meniscus and ligaments that would 
be consistent with the type of injury he reported, but added 
that the claims folder was not available for review at that 
time.  

The examiner subsequently stated that after review of the 
claims folder and service medical records, "I could find no 
documentation to support the claim of initial injury of his 
left knee or any treatment...received during his military 
service [or] any left knee pain or left knee condition."  
The examiner concluded by stating that the current left knee 
condition was not at least as likely as not related to 
military service.

Legal Analysis

The veteran asserts that he now has chronic disability of the 
left knee due to injury in service for which service 
connection should be granted.  The Board notes that although 
service medical records do not record any injury to the left 
knee, and he himself denied any problem at discharge, the 
appellant did file a claim for such the month following 
release from active duty.  The record reflects, however, that 
he did not report for VA examination when requested to on 
that occasion, or when he refiled the claim in 1975.  It is 
shown that he attempted to reopen the claim for left knee 
disability more than 23 years later in 1998.  Prior to such, 
however, private clinical records dating from February 1985 
document continuing problems with the left knee following a 
mine accident months before for which he received treatment 
over the years for symptoms that included pain, swelling, 
tenderness and a dislocating patella.  Under the 
circumstances, however, the Board finds that even if the 
appellant did sustain an injury to the left knee in service 
as contended, it must be found that it did not develop into a 
chronic disorder.  The Board acknowledges the claim for a 
left knee disorder filed as early as October 1971, but points 
out that he appears to have essentially abandoned his claim 
in this regard for many years.  There is no clinical 
documentation of any chronic left knee symptomatology until 
1985, approximately 14 years after discharge from active 
duty.  Therefore, continuity of symptomatology is not 
established. See 38 C.F.R. § 3.303.

The Board notes that although the veteran now contends that 
current left knee disability is the result of injury in 
service, he cannot support the claim on the basis of his 
assertions alone.  It is well established that it is the 
province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  In this case, the VA examiner's 
opinion in December 2002 clearly provides rationale as to why 
the veteran's left knee disorder is not related to service.  
The record in this instance contains no competent medical 
evidence to the contrary.  As a layperson, the appellant is 
not competent to provide a probative opinion on a medical 
matter, including causation. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Under the circumstances, service connection for 
a left knee disorder must be denied. See 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  The 
preponderance of the evidence is against the claim.

2.  Service connection for vision impairment

Factual Background and Legal Analysis

The veteran's service medical records reflect that upon pre-
induction examination in October 1969, distant vision was 
shown to be 20/25 with near vision of J-1 in each eye.  A 
notation of defective vision was recorded.  The service 
medical records reflect no treatment for eye complaints or 
injury.  On examination in September 1971 for discharge from 
active duty, the veteran denied any eye trouble.  Distant and 
near vision on this occasion was noted to be 20/20 and J-1 in 
each eye.

A VA outpatient clinic record dated in April 2003 indicated 
that the veteran sought treatment for blurred vision.  He was 
afforded an optometry consultation in May 2003 and reported 
decreased near vision for one year.  It was reported that he 
had no other ocular complaints.  Following a comprehensive 
eye examination, assessments of non-insulin dependent 
diabetes without retinopathy, myopia/astigmatism/presbyopia, 
and senile cataracts, both eyes, were rendered.  It was noted 
that no new prescription was needed and that he would return 
to the clinic for refraction only.  On an optometry 
evaluation in June 2004, the findings and diagnoses were 
essentially the same, except that senile cataracts was 
omitted.

A claim for service connection for vision loss was received 
in January 2004.

The service medical records reflect that although a notation 
of defective vision (20/25, bilaterally) was recorded at 
service entrance, on separation examination in September 
1971, vision acuity was shown to be 20/20 and J1 which are 
considered to be normal.  The service medical records 
document no eye complaints, injury or treatment.

The record reflects that since May 2003, the veteran has 
carried vision diagnoses of myopia/astigmatism/presbyopia, 
and senile cataracts of both eyes.  Myopia and astigmatism 
are considered errors of refraction. See Norris v. West, 11 
Vet. App. 219 (1998) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994).  Presbyopia is also refractive 
error due to advancing age.  See McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 
(1991).  Under 38 C.F.R. § 3.303(c), refractive error of the 
eye is not considered a disease or injury within the meaning 
of applicable legislation governing the award of compensation 
benefits.  As indicated previously, there is no documentation 
of any superimposed trauma to the eyes in the service that 
might have caused refractive error or any other disease 
process.  The onset of senile cataracts is first clinically 
shown many years after discharge from active duty and may not 
attributed to service. See 38 U.S.C.A. § 1110.  There is no 
competent medical evidence of actual eye disease or injury 
during active service, or a clinical finding that the 
appellant has current residuals of eye disease or injury.  
Accordingly, service connection for myopia, astigmatism, 
presbyopia, and senile cataracts is not warranted.  The 
evidence is not in equipoise as to warrant consideration of 
the benefit-of-the-doubt doctrine. 38 U.S.C.A. § 5107(a).


ORDER

Service connection for a left knee disability is denied.

Service connection for vision disorders, to include myopia, 
astigmatism, presbyopia and senile cataracts, is denied.


REMAND

Review of the record discloses that following the most recent 
supplemental statement of the case in April 2007, VA clinical 
records dated in March 2008 were received showing treatment 
for PTSD and diabetes.  The veteran has not waived 
consideration by the agency of original jurisdiction and the 
Board cannot consider this evidence in the first instance. 
See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2008). Therefore, 
due process requires that this case be returned to the RO for 
a supplemental statement of the case.

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of higher ratings for PTSD, right and 
left lower extremity peripheral neuropathy, and an earlier 
effective date for a total rating based on unemployability.  
The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) requires at a 
minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  
Additionally, he should also be notified regarding the 
criteria for rating a disability or establishing an effective 
date. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the case is being remanded to fully comply with 
the duty-to-assist requirements of the VCAA.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA.

The record discloses that the appellant appears to receive 
regular VA outpatient treatment for service-connected 
disabilities.  The most recent records date through September 
13, 2007.  Therefore, records dating from September 14, 2007 
should be requested and associated with the claims folder. 
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The case is therefore REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
The RO should ensure that the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with 
respect to all of the claims for a 
higher rating and an earlier 
effective date.  Additionally, the 
veteran should also be notified 
regarding the criteria for rating 
a disability or establishing an 
effective date. See Dingess v. 
Nicholson, 19 Vet. App. 473 
(2006).

2.  VA outpatient records dating 
from September 14, 2007 should be 
requested and associated with the 
claims folder.  

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


